            Case 1:19-cv-05735-AJN Document 24 Filed 06/01/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                6/1/2020


     The Pharma Partners, LTD,

                           Plaintiff,
                                                                     19-CV-5735 (AJN)
                    –v–
                                                                     MEMORANDUM
     Liposeuticals Inc.,                                              AND ORDER

                           Defendant.


ALISON J. NATHAN, District Judge:

          Plaintiff The Pharma Partners, LTD brings this breach of contract action against

Liposeuticals Inc. Now before the Court is Defendant’s motion to dismiss. Dkt. No. 13. For the

reasons articulated below, Defendant’s motion is granted.

I.        BACKGROUND

          The following facts are drawn from the Amended Complaint and assumed to be true for

purposes of this motion to dismiss.

          Plaintiff is a Hong Kong corporation that “among other things, provides North American

and European companies access to capital, manufacturing, and distribution in China.” Amended

Complaint, Dkt. No. 11, ¶¶ 4, 7. The Defendant is a Delaware corporation with its principal

place of business in New Jersey. Id. ¶ 4. On January 6, 2015, the parties entered into a contract

by which Plaintiff agreed to act as Defendant’s strategic advisor for business development in

China. Id. ¶¶ 8-9. The agreement contains the following clause: “Notwithstanding anything to

the contrary contained herein, any controversy or claim arising out of or relating to this Letter

Agreement or the breach hereof, shall be settled by binding arbitration in the State of New

York.” Id. ¶ 26. Plaintiff alleges that Defendant subsequently breached the agreement by failing

                                                      1
          Case 1:19-cv-05735-AJN Document 24 Filed 06/01/20 Page 2 of 4



to pay money owed to Plaintiff. Id. ¶¶ 14, 20-23. Plaintiff claims that it initially attempted to

arbitrate this dispute, but that Defendant was not responsive to its demands for arbitration. Id. ¶¶

30-35. It now seeks to litigate the matter in court. Defendant, for its part, also does not seek to

arbitrate this dispute. See Defendant’s Reply Memorandum of Law, Dkt. No. 20, at 4.

II.    DISCUSSION

       Defendant argues, inter alia, that this action should be dismissed for lack of personal

jurisdiction. Whether there is personal jurisdiction is a “threshold matter” that should usually

precede determination of the merits. In re Rationis Enters., Inc. of Panama, 261 F.3d 264, 267-

68 (2d Cir. 2001). When a defendant moves to “dismiss for lack of personal jurisdiction,

plaintiff bears the burden of showing that the court has jurisdiction over the defendant.” In re

Magnetic Audiotape Antitrust Litig., 334 F.3d 204, 206 (2d Cir. 2003) (per curiam) (citing

Metro. Life Ins. Co. v. Robertson-Ceco Corp., 84 F.3d 560, 566 (2d Cir. 1996)). “If the

defendant is content to challenge only the sufficiency of the plaintiff's factual allegation, in effect

demurring by filing a Rule 12(b)(2) motion, the plaintiff need persuade the court only that its

factual allegations constitute a prima facie showing of jurisdiction.” Dorchester Fin. Sec., Inc. v.

Banco BRJ, S.A., 722 F.3d 81, 85 (2d Cir. 2013) (quotation omitted). At this “preliminary stage,

the plaintiff’s prima facie showing may be established solely by allegations.” Id. (quotation

omitted). These allegations “must be taken as true to the extent they are uncontroverted by the

defendant’s affidavits.” MacDermid, Inc. v. Deiter, 702 F.3d 725, 727 (2d Cir. 2012) (quotation

omitted). The Court will “constru[e] all pleadings and affidavits in the light most favorable to

the plaintiff and resolv[e] all doubts in the plaintiff’s favor.” Penguin Grp. (USA) Inc. v. Am.

Buddha, 609 F.3d 30, 34 (2d Cir. 2010).




                                                      2
          Case 1:19-cv-05735-AJN Document 24 Filed 06/01/20 Page 3 of 4



        Here, the sole basis asserted for personal jurisdiction is the arbitration clause, which

provides for “binding arbitration in the State of New York.” Amended Complaint ¶ 26.

Defendant argues that this clause at most provides for personal jurisdiction in New York for

proceedings in support of arbitration but does not indicate consent for anything more than that.

The Court agrees.

        Plaintiff relies on authority that stands for the proposition that an arbitration clause that

designates a particular state as the arbitration forum can confer personal jurisdiction. But all of

the cases cited by the Plaintiff involved court proceedings directly related to arbitration, such as

petitions to compel arbitration or vacate an arbitral award. See Doctor’s Assocs. v. Stuart, 85

F.3d 975, 979 (2d Cir. 1996); Global Gold Mining, LLC v. Ayvazian, 612 F. App’x 11, 13 (2d

Cir. 2018). The rationale of these cases is practical in nature and tied specifically to the need to

enforce the arbitration agreement. As the Second Circuit explained in Doctor’s Associates,

“[w]hen a party agrees to arbitrate in a state, where the Federal Arbitration Act makes such

agreements specifically enforceable, that party must be deemed to have consented to the

jurisdiction of the court that could compel the arbitration proceeding in that state. To hold

otherwise would be to render the arbitration clause a nullity.” Doctor’s Assocs., 85 F.3d at 979

(quotation omitted). These cases do not stand for the proposition that an arbitration agreement

that selects a particular state as the location for arbitration is equivalent for purposes of personal

jurisdiction to a forum selection clause. And their concern for rendering the arbitration clause a

nullity is not present in this case because neither party seeks to arbitrate this dispute.

        Simply agreeing to arbitrate a dispute in a particular state does not indicate consent to

engage in regular litigation in that state of the otherwise arbitrable dispute. Rather any

jurisdictional consent “goes no farther than proceedings relating to enforcement of the arbitration



                                                       3
          Case 1:19-cv-05735-AJN Document 24 Filed 06/01/20 Page 4 of 4



agreement.” Mariac Shipping Co., Ltd. v. Meta Corp., No. 05-cv-2224, 2005 U.S. Dist. LEXIS

10315, at *2-*3 (S.D.N.Y. May 27, 2005). This conclusion reflects the overwhelming consensus

in this District that an agreement to arbitrate cannot by itself confer personal jurisdiction for

traditional litigation. See, e.g., Hovensa LLC v. Kristensons-Petroleum, Inc., No. 12-cv-5706,

2013 U.S. Dist. LEXIS 60723, at *14-*15 (S.D.N.Y. Apr. 26, 2013); First Am. Bulk Carrier

Corp. v. Van Ommeren Shipping (USA) LLC, 540 F. Supp. 2d 483, 485 (S.D.N.Y. 2008);

Abbacor, Inc. v. Miller, No. 01-cv-803, 2001 U.S. Dist. LEXIS 13385, at *8 (S.D.N.Y. Aug. 31,

2001); Kahn Lucas Lancaster, Inc. v. Lark Int’l, 956 F. Supp. 1131, 1138-39 (S.D.N.Y. 1997).

Accordingly, the Court lacks personal jurisdiction over Defendant.

III.   CONCLUSION

       For the reasons articulated above, Defendant’s motion to dismiss is granted. This action

is dismissed for lack of personal jurisdiction. The Clerk of Court is respectfully directed to enter

judgment and close the case.

       This resolves Dkt. No. 13.

       SO ORDERED.


 Dated: June 1, 2020
        New York, New York
                                                   ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge




                                                      4
